Citation Nr: 1201881	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to an extraschedular rating for intervertebral disc syndrome (IVDS) with degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection and a 10 percent rating for IVDS of the lumbar spine, and granted service connection and a noncompensable rating for hypertension.  

The Veteran and his wife presented testimony at a video conference hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is of record.  In a February 2010 decision, the Board granted a 20 percent rating for IVDS with degenerative disc disease of the lumbar spine effective June 24, 2009 and a separate 10 percent rating for neurologic manifestations associated with the lumbar spine disability.  The Board's decision was effectuated in a March 2010 rating decision.  That issue is no longer before the Board for appellate review.  

The Board remanded the issues of entitlement to an initial compensable rating for hypertension and entitlement to an extraschedular rating for IVDS with degenerative disc disease of the lumbar spine for additional development.  The actions directed by the Board related to the latter issue were substantially complied with; for the reasons to be discussed in more detail below, the actions directed by the Board related to former were not.  

The issue of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Director of the Compensation and Pension (C&P) Service has determined that the Veteran's IVDS with degenerative disc disease of the lumbar spine does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for assignment of an extraschedular rating for IVDS with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The rating schedule is generally deemed adequate to rate a disability.  38 C.F.R. § 3.321(a) (2011).  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); see Colayong v. West, 12 Vet. App. 524, 536 (1999). 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Director of Compensation and Pension Service (C&P) for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) (2011).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88, 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board."). 

As noted in the introduction, the Board remanded the issue of entitlement to an extraschedular rating for IVDS with degenerative disc disease of the lumbar spine for additional development.  In pertinent part, the Board instructed the RO/AMC to refer the claim to the Director of C&P for consideration of whether assignment of an extraschedular rating is warranted under 38 C.F.R. §3.321(b)(1).  The Board noted that during the course of the appeal, the Veteran's service-connected lumbar spine disability appeared to have caused interference with employment.  The Board pointed to the Veteran's December 2009 testimony (that he missed approximately two weeks of work per year due to his service-connected back disability; that he might have to leave his current job as his back disability limited his ability to ride shipboard, which was a job requirement), an April 2009 private medical record in which it was recommended that the Veteran not go out on a submarine as twisting and bending would likely greatly aggravate his back pain, and the June 2009 VA examiner's notation that the Veteran had difficulty going in and out of submarines, which interfered with his work as a submarine work information manager, which might result in his having to change jobs.  

Pursuant to the Board's February 2010 remand, the AMC referred the issue of entitlement to an extraschedular rating for IVDS with degenerative disc disease of the lumbar spine to the Director of C&P for consideration of whether assignment of an extraschedular rating is warranted under 38 C.F.R. §3.321(b)(1).  The requested opinion was provided in October 2010.  

The Director reported that the Veteran currently had 18 service-connected disabilities with a total combined evaluation for compensation of 70 percent.  The Director noted that the Veteran underwent a VA examination on June 24, 2009, at which time his posture and gait were described as normal.  The Veteran reported the use of a cane when his back goes out; however, he was able to ambulate unassisted on the date of the examination.  No ankylosis or muscle spasms were found on examination and range of motion testing revealed forward flexion of the lumbar spine of 70 degrees; extension of 10 degrees; right and left lateral flexion were each measured at 20 degrees; and right and left lateral rotation were 15 degrees each.  No additional limitation of motion was noted after repetition of each movement.  Available evidence does not reveal any physician prescribed bed rest due to this condition.  The examiner stated that the Veteran might have to change jobs due to difficulty going in and out of submarines.  The examiner further stated that the lumbar spine condition results in inability to bend and lift heavy objects, push a lawn mower, shovel snow, or prune trees.  

The Director noted that an orthopedic consult dated April 3, 2009 included a statement from the physician indicating that he would highly recommend against the Veteran going back out on a submarine, as the twisting and bending would likely exacerbate some of his back pain.  This physician noted that the Veteran was unable to forward flex his lumbar spine more than 30 degrees without pain or spasm; however, it was not stated if this was measured with a goniometer or how many degrees the Veteran could actively flex his lumbar spine.  The Director found that without this information, this statement alone is not sufficient evidence to demonstrate that the Veteran's back condition warranted a higher evaluation.  The Director pointed out that a VA examination was performed less than three months later and forward flexion was measured at 70 degrees.  

The Director indicated that during a hearing with the Board on December 9, 2009, the Veteran stated that a physician had prescribed bed rest for several weeks during the previous year.  On a few treatment notes, the Veteran reported that his pain was relieved with rest.  A review of all the evidence dated 2005 through 2009 reveals no documentation of any physician prescribing bed rest for the Veteran's disc disease or complications.  The Director also noted that the Veteran had not been hospitalized or had any type of surgery for this condition since his separation from service.  

The Director indicated that the Veteran had been working on a full time basis for several years.  He stated that he missed a total of about two weeks yearly due to this condition; however, evidence does not show that his lumbar spine condition significantly interferes with his ability to work.  No unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical for the Veteran's service-connected lumbar spine condition.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected lumbar spine condition is not wholly contemplated by the criteria utilized to assign the current evaluations.  The Director concluded that entitlement to an extraschedular evaluation for the lumbar spine condition was not established.  

The Board agrees that the evidence does not warrant an extraschedular evaluation for the Veteran's service-connected lumbar spine disability.  The degrees of disability specified in the rating criteria for spinal disabilities are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In so finding, the Board acknowledges the Veteran's wife's statement dated December 2009 in which she describes how the Veteran's lumbar spine disability has altered their lives.  The fact remains, however, that she has not described frequent, or any, periods of hospitalization related to the back disability, or marked, or any, interference with employment.  Rather, the Veteran's wife reports that he is still able to work.  She indicates that she and the Veteran have been carpooling to work since his retirement from service and that she immediately notices when he has had a physically demanding day at work (based on his gait and noticeable limp after multiple up and down trips on board the ship).  She also reported that Saturday is a day spent doing yard work and farm maintenance and reported that the Veteran is able to climb a ladder to change a light bulb and paint the side of the house, and that he is also able to mow a portion of their property with a lawn tractor.  See statement from J.W.  

The Board finds that in reviewing the record, there is no evidence showing that solely the service-connected lumbar spine disability causes marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  See 38 C.F.R. § 3.321(b).

In regards to the statements made by the Veteran, a layperson is competent to testify in regard to the onset and continuity of symptomatology, including pain, as this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran is not competent to opine if his lumbar spine disability is manifested by unusual or exceptional disability pattern that renders application of the regular rating criteria impractical since he is not familiar with the rating criteria.  However, the Director of Compensation is competent to opine if the Veteran is entitled to an extraschedular evaluation and, in addition to the statements and medical evidence, also of record is the October 2010 Director for Compensation opinion.  The Director denied entitlement to an extraschedular rating for the Veteran's service-connected lumbar spine disability, on the basis that there was no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical.

Based on the foregoing, entitlement to an extraschedular evaluation for IVDS with degenerative disc disease of the lumbar spine is denied as there is clearly no unusual or exceptional disability pattern that renders the application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1) (2011).

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has reported some interference with employment, he has never asserted that he is unemployable.  Given the foregoing and the fact that the Veteran remains employed, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran disagreed with the rating assigned after service connection had been granted and an initial disability rating and effective date had been assigned for his lumbar spine disability.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Notice specific to the extraschedular claim was provided to the Veteran in a March 2010 letter, as instructed in the Board's February 2010 remand; however, the Veteran did not respond.  Thereafter, the claim was readjudicated in a May 2011 supplemental statement of the case.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  The issue of whether the Veteran was entitled to an extraschedular rating for his lumbar spine disability was also referred to the Director of C&P, as instructed in the Board's February 2010 remand.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The RO/AMC substantially complied with the Board's February 2010 remand concerning this claim.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In addition, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

An extraschedular rating under 38 C.F.R. §3.321(b)(1) for IVDS with degenerative disc disease of the lumbar spine is denied.  


REMAND

The Board finds that another remand is necessary in regards to the claim for in initial compensable rating for hypertension.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In its February 2010 decision, the Board remanded the claim for entitlement to an initial compensable rating for hypertension in order for the RO/AMC to issue a supplemental statement of the case (SSOC).  The Board noted that service connection had recently been awarded for nephropathy, evaluated under Diagnostic Code 7502, which provides for ratings based in part on the degree of hypertension under Diagnostic Code 7101 (pertaining to hypertensive vascular disease).  The Board went on to say that this raised the question as to whether the separate hypertension rating represents impermissible pyramiding under 38 C.F.R. § 4.14 such that the RO/AMC must ensure that the Veteran's hypertension symptoms are not rated twice under two different Diagnostic Codes.  The Board specifically instructed the RO/AMC to issue a SSOC that included consideration of whether a separate rating for both hypertension and nephropathy constitutes impermissible pyramiding.  

The AMC issued a SSOC pertaining specifically to the claim for entitlement to an initial compensable rating for hypertension in August 2010.  While the issuance of the SSOC did comply with part of the Board's remand directive, complete compliance was not achieved as the AMC failed to include the requested discussion as to whether the separate ratings issued for hypertension and nephropathy constitute impermissible pyramiding.  This must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of the case with consideration of all additional evidence received since the statement of the case as to the issue of entitlement to an initial compensable rating for hypertension, to include consideration of whether a separate rating for both hypertension and nephropathy constitutes impermissible pyramiding.  The Veteran and his representative should also be given an appropriate amount of time to respond to it.  Thereafter, the case should be returned to the Board for appellate review. 

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


